Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Summit Hotel Properties, Inc.: We consent to the incorporation by reference in the registration statements on Form S-3 (File No.333-179503) and Form S-8 (File No.333-172145) of Summit Hotel Properties, Inc. of (1) our reports dated February26, 2013, with respect to the consolidated balance sheets of Summit Hotel Properties, Inc. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), and changes in equity of Summit Hotel Properties, Inc. and subsidiaries for the year ended December 31, 2012 and the period from February14, 2011 (commencement of operations) through December 31, 2011, the related consolidated statements of operations, comprehensive income (loss), and changes in equity of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the period from January 1, 2011 through February 13, 2011 and the year ended December 31, 2010, the related consolidated statement of cash flows of Summit Hotel Properties, Inc. and subsidiaries for the year ended December 31, 2012, the related combined consolidated statement of cash flows of Summit Hotel Properties, Inc. and subsidiaries and Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December31, 2011, the related consolidated statement of cash flows of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December31, 2010, the related financial statement schedule III, and management’s assessments of the effectiveness of internal control over financial reporting as of December31, 2012, and (2) our reports dated February 26, 2013 with respect to the consolidated balance sheets of Summit Hotel OP, LP and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of operations comprehensive income (loss), and changes in equity of Summit Hotel OP, LP and subsidiaries for the year ended December31, 2012 and the period from February14, 2011 (commencement of operations) through December31, 2012, the related consolidated statements of operations, comprehensive income (loss), and changes in equity of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the period from January1, 2011 through February13, 2011 and the year ended December31, 2010, the related consolidated statement of cash flows of Summit Hotel OP, LP and subsidiaries for the year ended December31, 2012, the related combined consolidated statement of cash flows of Summit Hotel OP, LP and subsidiaries and Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December31, 2011, the related consolidated statement of cash flows of Summit Hotel Properties, LLC and subsidiaries (Predecessor) for the year ended December31, 2010, the related financial statement schedule III, and management’s assessments of the effectiveness of internal control over financial reporting as of December31, 2012, which reports appear in the December31, 2012 annual report on Form 10-K of Summit Hotel Properties, Inc. and Summit Hotel OP, LP. Our audit reports on the effectiveness of internal control over financial reporting of Summit Hotel Properties, Inc. and Summit Hotel OP, LP and subsidiaries as of December31, 2012, contain an explanatory paragraph that states consolidated subsidiaries Summit Hotel Properties, Inc. and Summit Hotel OP, LP acquired 19 hotels (the Acquired Hotels) in 2012, and management excluded from its assessment of the effectiveness of Summit Hotel Properties, Inc.’s and Summit Hotel OP, LP’s internal control over financial reporting as of December31, 2012, the Acquired Hotels’ internal control over financial reporting associated with total revenue of $24.9million included in the consolidated financial statements of Summit Hotel Properties, Inc. and subsidiaries for the year ended December31, 2012 and the consolidated financial statements of Summit Hotel OP, LP and subsidiaries for the year ended December31, 2012. Our audit of internal control over financial reporting of Summit Hotel Properties, Inc. and Summit Hotel OP, LP also excluded an evaluation of the internal control over financial reporting of the Acquired Hotels. /s/ KPMG LLP Chicago, Illinois February 26, 2013
